PER Cubiam.
The court was of the opinion, and rightly so, that the amended warrant was insufficient to charge a violation of G.S. 14-223. See S. v. Smith, 262 N.C. 472, 474, 137 S.E. 2d 819, and cases cited. Hence, the trial was conducted solely with reference to whether defendant was guilty of a simple assault on Reece Coble, a police officer.
Defendant’s motion for judgment as in case of nonsuit was properly overruled. The matters referred to in defendant’s exceptions to the charge are not considered of such prejudicial nature as to justify a new trial. Hence, the verdict and judgment will not be disturbed.
No error.